DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Joseph Su on 10/30/2020.
Please amend claims 10 as follows:
10. (Currently amended) The user interface display method as claimed in claim [[7]] 1, wherein the at least one body status value comprises at least one of a body fat .

Allowable Subject Matter
Claims 1-6 and 8-10 and are allowed. 
Regarding claim 1, prior art Yong et al. as modified by Hayashi et al. discloses a user interface display method, adapted to an electronic device comprising a display unit, an input unit, a storage unit and a processing unit and further teaches pre-storing a plurality of body type information arranged according to a rule by the storage unit, wherein each of the body type information comprises a human body image, each of the human body images comprises a human body, and muscles of the human body are represented by a first color and fats of the human body are represented by a second color; receiving a physiological information of a user by the input unit; selecting a current body type information corresponding to the physiological information from the plurality of body type information by the processing unit; selecting a plurality of first body type information similar to the current body type information from the body type information by the processing unit according to the rule; and displaying a current human body image of the current body type information among the human body images at a first position and respectively displaying a plurality of first human body images of the plurality of first body type information among the human body images at a plurality of second positions by the display unit, wherein the plurality of second positions are adjacent to the first positions wherein the step of displaying the current human body image of the current body type information at the first position and respectively 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616